EXHIBIT 23.2 KPMGLLP CharteredAccountants Telephone(403) 691-8000 2700-venue SW Telefax(403) 691-8008 CalgaryABT2P4B9 Internetwww.kpmg.ca Consent of Independent Registered Public Accounting Firm The Board of Directors GeoGlobal Resources Inc.: We consent to the use of our reports with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting incorporated by reference herein and to the reference to our firm under the heading “Experts” in the prospectus. Our report dated March 28, 2012 contains an explanatory paragraph that states that the Company has suffered recurring losses from operations and a deficit accumulated during the development stage, which raise substantial doubt about its ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of that uncertainty. Calgary, Canada April5,2012 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP
